DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 16/213,214 is filed on 12/07/2018 and claims benefit of 62/599,984 filed on 12/18/2017, and claims benefit of 62/767,379, filed on 11/14/2018.

Current Status
This is a first office action of merit, wherein claims 1-26 are pending and ready for examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11, 13-17, 20-23 and 26, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0250891 A1, Krohn.

As to independent claim 1, Krohn teaches “A method, comprising: accessing, by a computing system, seismic data recorded using a plurality of seismic sensors during a transition survey, wherein the seismic data was recorded based on signals reflected from one or more geological structures in response to generating seismic signals using a first type of seismic source while also generating seismic signals using a second, different type of seismic source;” ([abstract] and claim 1, wherein the method of processing seismic data is disclosed and wherein the vibrator motions and the response are recorded and determined. See fig 2 and [0076] wherein the two sources of the set of seismic vibrators and the impulsive source are disclosed and read on “first” and “second” source. [0033] “The method ensures that the output of the initial processing of the vibrator data is similar to that which would be generated by an impulse source.” Moreover, [abstract] and [0013] wherein the impulsive and vibrator response are part of the measured response, i.e. the transition survey or deconvolving the response of one type of source from another within a separation process as disclosed in at least [0070-0078])
 	“and adjusting, by the computing system based on the accessed seismic data, sensor signals from at least one of a prior seismic survey with the first type of seismic source or a subsequent seismic survey with the second type of seismic source, wherein the adjusting calibrates one of the prior and the subsequent surveys with the other.” ([0042] wherein the feedback reads on “a prior seismic survey” of the vibratory source measurement, see [0039-0045]. Moreover, [0046-0048] “the impulse response may be derived before the survey” and “the desired impulse response is constructed next”, read on “the adjusting calibrates one of the prior and subsequent survey with the other.”, see [0072-0073] and [0013] “correcting”. Moreover, [0051] wherein the determined threshold to be used in the subsequent filtering process and wherein the determination of impulse spectrum to match vibration signature is disclosed, and wherein such process reads on calibration. Moreover, [0047-0053], fig 2 wherein the detail of the correction by selecting the proper parameters based on their characteristics, behavior, threshold signature and frequency reads on “adjusting”, see fig 2, wherein such process is applied from the step of raw data/ before the survey to the final step after the survey as in [0077-0078].)

As to independent claim 13, Krohn teaches “A system, comprising: one or more processors; and one or more memories having instructions stored thereon that are executable by the one or more processors to:” ([0039] and [0043] provides the software flow chart of a computing process that must be applied by a computing system including memory i.e. the processor is implicitly applied.)
“access seismic data recorded using a plurality of seismic sensors during a transition survey, wherein the seismic data was recorded based on signals reflected from one or more geological structures in response to generating seismic signals using a first type of seismic source while also generating seismic signals using a second, different type of seismic source;” ([abstract] and claim 1, wherein the method of processing seismic data is disclosed and wherein the vibrator motions and the response are recorded and determined. See fig 2 and [0076] wherein the two sources of the set of seismic vibrators and the impulsive source are disclosed and reads on “first” and “second” source. [0033] “The method ensures that the output of the initial processing of the vibrator data is similar to that which would be generated by an impulse source.” Moreover, [abstract] and [0013] wherein the impulsive and vibrator response are part of the measured response, i.e. the transition survey or deconvolving the response of one type of source from another within a separation process as disclosed in at least [0070-0078].)
“and adjust, based on the accessed seismic data, sensor signals from at least one of a prior seismic survey with the first type of seismic source or a subsequent seismic survey with the second type of seismic source, wherein the adjustment calibrates one of the prior and the subsequent surveys with the other.” ([0042] wherein the feedback reads on “a prior seismic survey” of the vibratory source measurement, see [0039-0045]. Moreover, [0046-0048] “the impulse response may be derived before the survey” and “the desired impulse response is constructed next”, read on “the adjusting calibrates one of the prior and subsequent survey with the other.”, see [0072-0073] and [0013] “correcting”. Moreover, [0051] wherein the determined threshold to be used in the subsequent filtering process and wherein the determination of impulse spectrum to match vibration signature is disclosed, and wherein such process reads on calibration. Moreover, [0047-0053], fig 2 wherein the detail of the correction by selecting the proper parameters based on their characteristics, behavior, threshold signature and frequency reads on “adjusting”, see fig 2, wherein such process is applied from the step of raw data/ before the survey to the final step after the survey as in [0077-0078].)

As to independent claim 20, Krohn teaches “A non-transitory computer-readable medium having instructions stored thereon that are executable by a computing device to perform operations comprising:” ([0039] and [0043] provides the software flow chart of a computing process i.e. software instructions, i.e. the software instructions are implicitly implemented.)
“accessing seismic data recorded using a plurality of seismic sensors during a transition survey, wherein the seismic data was recorded based on signals reflected from one or more geological structures in response to generating seismic signals using a first type of seismic source while also generating seismic signals using a second, different type of seismic source;” ([abstract] and claim 1, wherein the method of processing seismic data is disclosed and wherein the vibrator motions and the response are recorded and determined. See fig 2 and [0076] wherein the two sources of the set of seismic vibrators and the impulsive source are disclosed and read on “first” and “second” source. [0033] “The method ensures that the output of the initial processing of the vibrator data is similar to that which would be generated by an impulse source.” Moreover, [abstract] and [0013] wherein the impulsive and vibrator response are part of the measured response, i.e. the transition survey or deconvolving the response of one type of source from another within a separation process as disclosed in at least [0070-0078])
“and adjusting, based on the accessed seismic data, sensor signals from at least one of a prior seismic survey with the first type of seismic source or a subsequent seismic survey with the second type of seismic source, wherein the adjusting calibrates one of the prior and the subsequent surveys with the other.” ([0042] wherein the feedback reads on “a prior seismic survey” of the vibratory source measurement, see [0039-0045]. Moreover, [0046-0048] “the impulse response may be derived before the survey” and “the desired impulse response is constructed next”, read on “the adjusting calibrates one of the prior and subsequent survey with the other.”, see [0072-0073] and [0013] “correcting”. Moreover, [0051] wherein the determined threshold to be used in the subsequent filtering process and wherein the determination of impulse spectrum to match vibration signature is disclosed, and wherein such process reads on calibration. Moreover, [0047-0053], fig 2 wherein the detail of the correction by selecting the proper parameters based on their characteristics, behavior, threshold signature and frequency reads on “adjusting”, see fig 2, wherein such process is applied from the step of raw data/ before the survey to the final step after the survey as in [0077-0078].)

As to independent claim 26, Krohn teaches “In a technological process in which images from a monitor seismic survey are generated for comparison with images from a baseline seismic survey to detect changes in subsurface characteristics, the specific improvement comprising:” (figs 14 A-B and 15 A-B shows the imaging approach that detect changes of the subsurface and its related geometry as in [0038-0042] wherein the images are constructed based on “the vibrator’s reaction mass and baseplate, or the vibrator’s baseplate stilt assembly”; “land surveys, suspended within water or at the water bottom”; “to record vibrator ground force”. Moreover, [0072] wherein the signature pattern reads on “comparison with images” as the recorded signal to be compared with the signature pattern.)
“performing a transition survey using first and second different source types, the first type corresponding to a type used in the baseline seismic survey, and the second type corresponding to a type used or to be used in the monitor survey;” ([abstract] and claim 1, “A deconvolution filter is computed from the impulse response and the vibrator signature.” Wherein the impulse reads on the “first source” and the vibrator reads on the “second source” and wherein the vibrator signature reads on “baseline seismic survey”. See fig 2 and [0076] wherein the two sources of the set of seismic vibrators and the impulsive source are disclosed and reads on “first” and “second” source. [0032-0033] “The method ensures that the output of the initial processing of the vibrator data is similar to that which would be generated by an impulse source.” Moreover, [abstract] and [0013] wherein the impulsive and vibrator response are part of the measured response, i.e. the transition survey or deconvolving the response of one type of source from another within a separation process as disclosed in at least [0070-0078])
“determining differences between signals recorded from the first and second source types during the transition survey;” ([0037] “the method of the present invention facilitates processing to be applied for separating the data from each vibrator into individual records. Static corrections and differential normal moveout (NMO) can then be applied to each source location.” Moreover, [0031-0033] wherein the deconvolution is applied to distinguish signal behavior compared with the baseline signature, wherein such comparison reads on “differences”.)
“and using the differences to calibrate signals recorded from the second source type to those recorded from the first source type, thereby enabling the monitor survey to be performed using a different type of source than was used in the baseline survey while preserving the ability to detect changes in the subsurface characteristics.” ([0031-0033] wherein different sources to be deconvoluted and wherein the comparison with the baseline/ signature is applied. See [0072-0073] and [0013] “correcting”. Moreover, [0051] wherein the determined threshold to be used in the subsequent filtering process and wherein the determination of impulse spectrum to match vibration signature is disclosed, and wherein such process reads on calibration. Moreover, [0047-0053], fig 2 wherein the detail of the correction by selecting the proper parameters based on their characteristics, behavior, threshold signature and frequency reads on “adjusting”, see fig 2, wherein such process is applied from the step of raw data/ before the survey to the final step after the survey as in [0077-0078].)

As to claims 2, 14 and 21, Krohn teaches “wherein the first type of seismic source is an impulsive source and the second type of seismic source is a vibratory source.” ([abstract] and [0033] and claim 1. Moreover, [abstract], the alternative approach between the vibrator source and the impulse source is disclosed, i.e. in terms of being first or second source, also see [0070] wherein each source to be sorted regardless of the first or second labels.)

As to claim 3, Krohn teaches “wherein the first type of seismic source is a vibratory source and the second type of seismic source is an impulsive source.” ([abstract] and [0033] and claim 1. Moreover, [abstract], the alternative approach between the vibrator source and the impulse source is disclosed, i.e. in terms of being first or second source, also see [0070] wherein each source to be sorted regardless of the first or second labels.)

As to claims 4 and 15, Krohn teaches “wherein the first type of seismic source is a first type of impulsive source and the second type of seismic source is a second, different type of impulsive source.” ([abstract] and [0033] and claim 1. Moreover, [abstract], the alternative approach between the vibrator source and the impulse source is disclosed, i.e. in terms of being first or second source, also see [0070] wherein each source to be sorted regardless of the first or second labels.)

As to claim 5, Krohn teaches “wherein the first type of seismic source is a first type of vibratory source and the second type of source is a second, different type of vibratory source.” ([abstract] and [0033] and claim 1. Moreover, [abstract], the alternative approach between the vibrator source and the impulse source is disclosed, i.e. in terms of being first or second source, also see [0070] wherein each source to be sorted regardless of the first or second labels.)

As to claims 6 and 22, Krohn teaches “separating signals generated by the first type of seismic source from signals generated by the second type of seismic source;” ([abstract] and [0013] “a single separation and deconvolution filter is derived from the impulse response and from vibrator signatures from multiple vibrators and sweeps. The deconvolution or deconvolution and separation filter is used to process the seismic data.”, see fig 4 and its related paragraphs. Also see [0033-0037] and [0056-0058] for more applicable scenarios”.
“generating difference information indicating differences between signals from the first type of seismic source and signals from the second type of seismic source;” ([0037] “the method of the present invention facilitates processing to be applied for separating the data from each vibrator into individual records. Static corrections and differential normal moveout (NMO) can then be applied to each source location.” Moreover, [0031-0033] wherein the deconvolution is applied to distinguish signal behavior compared with the baseline signature, wherein such comparison reads on “differences”.)
“and using the difference information to perform the adjusting.” ([0031-0033] wherein different sources to be deconvoluted and wherein the comparison with the baseline/ signature is applied. See [0072-0073] and [0013] “correcting”. Moreover, [0051] wherein the determined threshold to be used in the subsequent filtering process and wherein the determination of impulse spectrum to match vibration signature is disclosed, and wherein such process reads on calibration. Moreover, [0047-0053], fig 2 wherein the detail of the correction by selecting the proper parameters based on their characteristics, behavior, threshold signature and frequency reads on “adjusting”, see fig 2, wherein such process is applied from the step of raw data/ before the survey to the final step after the survey as in [0077-0078].)

As to claims 7, 17 and 23, Krohn teaches “wherein the separating is based on a known modulation of the second type of seismic source.” (The term known modulation is too broad, yet the examiner examined the claim based on the broadest reasonable interpretation. [abstract] the vibrator signature reads on “known modulation”. See fig 2 and 4, [0077-0078].)
As to claim 8, Krohn teaches “wherein the separating is performed by deconvolving the recorded signals with a signal used to modulate the second type of seismic source.” (fig 2 and 4. See [0039] and [0051-0057] wherein deconvolving includes the amplitude threshold value of the other source, “are set to equal the threshold value”.)

As to claim 11, Krohn teaches “wherein the generating seismic signals using the first type of seismic source and the generating seismic signals using the second type of seismic source were performed at a location of generating seismic signals using the first type of seismic source in the prior survey, wherein the prior survey did not use any seismic sources of the second type.” ([0013] “Vibrator signatures are computed from measured vibrator motions” wherein the vibrator signatures read “prior survey”, wherein the vibrator source is different from the impulsive source. Also see [0031-0032].)

As to claim 16, Krohn teaches “separate signals generated by the first type of seismic source from signals generated by the second type of seismic source; generate difference information indicating differences between signals from the first type of seismic source and signals from the second type of seismic source; and use the difference information to perform the adjustment.” ([0037] “the method of the present invention facilitates processing to be applied for separating the data from each vibrator into individual records. Static corrections and differential normal moveout (NMO) can then be applied to each source location.” Moreover, [0031-0033] wherein the deconvolution is applied to distinguish signal behavior compared with the baseline signature, wherein such comparison reads on “differences”. Moreover, ([0031-0033] wherein different sources to be deconvoluted and wherein the comparison with the baseline/ signature is applied. See [0072-0073] and [0013] “correcting”. Furthermore, [0051] wherein the determined threshold to be used in the subsequent filtering process and wherein the determination of impulse spectrum to match vibration signature is disclosed, and wherein such process reads on calibration. Moreover, [0047-0053], fig 2 wherein the detail of the correction by selecting the proper parameters based on their characteristics, behavior, threshold signature and frequency reads on “adjusting”, see fig 2, wherein such process is applied from the step of raw data/ before the survey to the final step after the survey as in [0077-0078].)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 12, 18-19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Krohn in view of US2016/0109598 A1, Lunde et al, hereinafter referenced as Lunde.
As to claims 9, 18 and 24, the limitations of claims 6 and 22 are disclosed by Krohn above.
Krohn is silent in regards to “the generating the difference information includes autocorrelating the reflected signal generated by the second type of seismic source with a signal used to modulate the second type of seismic source and comparing a result of the autocorrelation with the reflected signal generated by the first type of seismic source.”
Lunde teaches “wherein the generating the difference information includes autocorrelating the reflected signal generated by the second type of seismic source with a signal used to modulate the second type of seismic source and comparing a result of the autocorrelation with the reflected signal generated by the first type of seismic source.” ([0160-0162]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known mathematical and technical approach of autocorrelation implemented in the seismic data separation process of Lunde to the seismic data separation of Krohn in order to attain the expected results wherein both types of signature (near-field/ impulsive and far-field/ non-impulsive sources) to be effectively separated. (Lunde [0162])

As to claim 12, Krohn teaches the limitations of claim 1.
Krohn is silent in regards to towing, in a body of water, the first type of seismic source and the second type of seismic source. And generating the seismic signals using the first type of seismic source while also generating the seismic signals using the second type of seismic source; and recording the seismic data using the plurality of seismic sensors.
Lunde teaches “towing, in a body of water, the first type of seismic source and the second type of seismic source;” ([abstract])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known technique of vessel towing seismic sources to the teaching of Krohn wherein the latter discloses Marine seismic survey (Krohn [0041], thus if such technique have not been already implemented by Krohn, then on or ordinary skill in the art would appreciate and expect such technique (Lunde [abstract]).
Lunde teaches “generating the seismic signals using the first type of seismic source while also generating the seismic signals using the second type of seismic source; and recording the seismic data using the plurality of seismic sensors.” ([abstract] “generated by simultaneous activation of the impulsive source and the non-impulsive source.”, see fig 17 A-B)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the simultaneous source activation (impulsive and non-impulsive) wherein such technique is well-known in the art, and would provide the expected results (if it has not already been implemented). (fig 1A-B Lunde) 

As to claim 19, Krohn teaches “the first type of seismic source; the second type of seismic source; the plurality of seismic sensors;” ([abstract], [0013] wherein vibrator source and impulsive source, wherein one of sources reads on “first”, whereas the other reads on “second”. See [0076-0077]. Moreover, [0070] and [0078] wherein the receiver reads on “seismic sensor”, see [0038]. Moreover, [0032-0033] “The method ensures that the output of the initial processing of the vibrator data is similar to that which would be generated by an impulse source.”)
Krohn is silent in regards to tow, in a body of water, the first type of seismic source and the second type of seismic source. And generating the seismic signals using the first type of seismic source while also generating the seismic signals using the second type of seismic source; and recording the seismic data using the plurality of seismic sensors.
Lunde teaches “and control equipment configured to performing the transition survey, including to: tow, in a body of water, the first type of seismic source and the second type of seismic source;” ([abstract])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known technique of vessel towing seismic sources to the teaching of Krohn wherein the latter discloses Marine seismic survey (Krohn [0041], thus if such technique have not been already implemented by Krohn, then on or ordinary skill in the art would appreciate and expect such technique (Lunde [abstract]).
Lunde teaches “generate the seismic signals using the first type of seismic source while also generating the seismic signals using the second type of seismic source; and record the seismic data using the plurality of seismic sensors.” ([abstract] “generated by simultaneous activation of the impulsive source and the non-impulsive source.”, see fig 17 A-B)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the simultaneous source activation (impulsive and non-impulsive) wherein such technique is well-known in the art, and would provide the expected results (if it has not already been implemented). (fig 1A-B Lunde)

Claims 10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Krohn in view of US 9,127,543 B2, Beasley et al, hereinafter referenced as Beasley.
As to claims 10 and 25, Krohn teaches the limitations of claim 6.
Krohn is silent in regards to wherein the generating the difference information is based on differences between the first image and the second image.
“generating a first image of the one or more geological structures based on signals generated by the second type of seismic source; and generating a second image of the one or more geological structures based on signals generated by the first type of seismic source; wherein the generating the difference information is based on differences between the first image and the second image.” (claim 16, wherein the separation is applied via image differencing wherein each image is obtained from a source different from the other source, also see col 7 lines 9-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date to implement the well-known technique of separation via image differences of Beasley as an alternative or in combination to the separation technique applied by Krohn in order to provide the expected results of source separation, yet such separation is applied in an optimized approach. (Beasley claim 16, col 6 lines 12-41)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0256080 A1, Gu et al is directed to image enhancement using seismic partition images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448. The examiner can normally be reached Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        5/6/2022